Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional application of US Provisional applications 62/564,369, filed on 09/28/2017. 
Claims 1, 12, 13, 16, 24-27, 31, 44, 52, 54-56, 58, 63 and 64 are currently pending in the instant patent application.
In response to a previous Office action, an Advisory Office action (mailed on 11/12/2021), and Final Rejection Office action (mailed on 08/04/2021), Applicants filed a response and an amendment on 11/02/2021, amending claims 1, 13, 16, 24-25, 44, 52, 54, and 58, and canceling claims 2-4, 14-15, 23, 28-31, 38-39, and 57 is acknowledged.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered. 
Claims 13, 16, 24-27, 31, 44, 52, 54-56 and 63-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, and 12 are present for examination.
 all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Previous rejection of Claims 1-4 and 12 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over by Botes et al. (Methods for biosynthesis of isoprene. US 2015/0037860 A1, publication 02/05/2015, see IDS) in view of Hara et al. (Methods for manufacturing useful substance. US 2016/0130618 A1, publication 05/12/2016, claim benefit of 61/844,154, filed on 07/09/2013), is withdrawn in view of Applicant’s amendment to the claims, unexpected higher yield of hydrocarbons derived from non-naturally occurring  acetogen Clostridium host cell as discussed in the response, and persuasive arguments. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathleen A. Tyrrell, applicants’ representative on 01/28/2021. 

Election/Restriction
Claims 1 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13, 16, 24-27, 31, 44, 52, 54-56 and 63-64 are  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 03/09/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
the restriction requirement of groups I and II-III, IV-VII, VIII-XIII and XIV (claims 1, 12, 13, 16, 24-27, 31, 44, 52, 54-56 and 63-64) as set forth in the Office action mailed on 03/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
Claim 1 (currently amended): A non-naturally occurring acetogen which produces hydrocarbons comprising one or more isoprene units or isoprenoid, terpene or functionally active terpenoid derivatives thereof from a gaseous substrate, said acetogen comprising: an alteration of at least five polynucleotides, wherein a first polynucleotide encodes a polypeptide having an activity of an alpha-acetolactate decarboxylase, a second polynucleotide encodes a polypeptide having an activity of a lactate dehydrogenase, and alterations of three or more polynucleotides encoding polypeptides having activities selected from the group consisting of an aldehyde:ferredoxin oxidoreductase, a purine nucleoside phosphorylase, a dihydrolipoylprotein: nicotinamide adenine dinucleotide (NAD+) oxidoreductase, an L-Aspartate ammonia-lyase, a 2,6- Diaminoheptanedioate: 2-oxoglutarate aminotransferase, a glutamate synthase, an L-

Claim 24 (currently amended): The method of producing the non-naturally occurring acetogen of [[,]] claim 13 wherein said Clostridium species is any one of Clostridium autoethanogenum, Clostridium ljungdahlii, Clostridium coskatii or Clostridium ragsdalei.

Claim 25 (currently amended): A method for biosynthesizing a hydrocarbon or functionally active derivatives thereof in the non- naturally occurring acetogen of claim 1, said method comprising enzymatically producing the hydrocarbon from a gaseous substrate in the non-naturally occurring acetogen.
Allowable Subject Matter
	Claims 1, 12, 13, 16, 24-27, 31, 44, 52, 54-56, 58, 63 and 64 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a non-naturally occurring acetogen which produces hydrocarbons comprising one or more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656